 WILSON ATHLETIC GOODS MFG. CO.Wilson Athletic Goods Mfg. Co., Inc.andUnitedTextileWorkers of America,AFL-CIO,and ItsLocalNo. 233. Case 26-CA-2631February 2,1968DECISION AND ORDERBy MEMBERS BROWN,JENKINS, AND ZAGORIAOn May 29, 1967, Trial Examiner Eugene F.Frey issued his Decision in the above-entitledproceeding, finding that Respondent had not en-gaged in the unfair labor practices alleged in thecomplaint and recommending dismissal of the com-plaint, as set forth in the attached Trial Examiner'sDecision. Thereafter, the General Counsel filed ex-ceptions and a supporting brief, and the Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in this case, and findsmerit in the exceptions of the General Counsel. Ac-cordingly, the Board adopts the findings of the TrialExaminer only to the extent consistent herewith.The essential facts in this case are not in dispute,and have been adequately set forth in the Trial Ex-aminer's Decision. We shall restate the facts onlyto the extent required by our disposition of the case.The Regional Director certified the Union in1960 as the collective-bargaining representative ofRespondent's production and maintenance em-ployees. Their current collective-bargaining agree-ment has effective dates from October 9, 1965, toOctober 9, 1967.In 1965 and 1966, Respondent began eliminatinghourly paid work for most of its operations, byestablishing standard piece rates for various jobsbased on timestudies. In changing over fromproduction of 1965 to 1966 models of golf bags,Respondent established, on June 11, 1966, newpiece rates which determined wages for employeessewing, zippers in golf bag pockets. Employees onthis' operation were advised of the new total rates assoon as they' went into effect. When some of themsaw their total pay decreasing under the new rate,they filed a formal grievance.' This grievance wasprocessed through the first four steps withoutsatisfactory resolution. On October 24, 1966, the'GrievanceNo. 44,filed June22, 1966,relative to the complaint ofemployees Christine Stroud,Gladys Poole,and Caroline Somerville2N L.R.B. v. Yawman&Erbe ManufacturingCo.,187 F.2d 947 (C.A2); The TimkenRoller Bearing Co. v.N.L.R.B.,325 F.2d 746 (C.A. 6).621Union notified Respondent that it wished toproceed to arbitration,the fifth and final step.About amonth later, the Unionadvised Respond-ent that it did not wish to proceed to arbitrationwithout first being permitted to make its owntimestudies of the new piece rates.Respondent de-nied this request on the grounds that the Unionwould not have been able to derive any meaningfulinformation for processing the grievance,since itwas simply a matter of contract interpretation as towhether or not Respondent was precluded fromsetting up any rates which did not provide for main-tenance of earnings.The Trial Examiner found that the timestudiesrequested by the Union were neither necessary norrelevant to the basic issue concerning the proprietyof the piece ratesset byRespondent as a result ofits own studies or to a determinationby the Unionof the advisability of proceeding to arbitration; thatsuch timestudies would not have assisted the Unionin deciding whether the piece rates were proper;and, that the Union would not have derived anymeaningful information from its own timestudiessince it hadnot firstrequested Respondent's time-study data.We do not agree.We find,contrary to the TrialExaminer,that the information which the Unionsought to obtain by means of a timestudy was notonly relevant but also necessary to enable theUnion to make an intelligent decision whether toproceed to arbitration. It is well settled that Section8(a)(5) of the Act imposes an obligation upon anemployer to furnish,upon request,all informationrelevant to the bargaining representative's intel-ligent performance of its functions.2This obligationextends to information which the union may requirein order"to police and administer existing agree-ments." 3 The timestudies requestedby the Unionherein were in the nature of requests for such infor-mation.It is clear that the information requestedwas both relevant and necessary to enable theUnion to fulfill its function as the bargainingrepresentative,and that it was within Respondent'spower to make such information available to theUnion. We are of the opinion that compliance withthe good-faith bargaining prescribedby the Actrequired Respondent to cooperate with the Unionby making plant facilities available to the Union forthe conduct by the latter of its own timestudies, un-less the Union's request was improper for someother reason or imposed an unreasonable burden onRespondent.4We do notagree withthe Trial Examiner that theUnion would not have gained any meaningful infor-mation from its own timestudies without firstreviewingRespondent'stimestudy.AlthoughRespondent's timestudy engineertestified that thea J. I. Case Company v N.L.R B.,253 F.2d 149(C.A. 7);The TimkenRoller Bearing Co., supra.4 SeeOtis Elevator Company,102 NLRB 770, enforcement denied inrelevant part208 F.2d 176 (C. A. 2).169' NLRB No. 82 622DECISIONS OF NATIONALeffect of his presence on an employee beingchecked was the only unlisted factor out of a totalof about 12 factors listed in his timestudy, it stilldoes not appear that his timestudy would have beenintelligible to the Union without its having furtherknowledge of the other variables underlying the in-formation appearing on the face of the timestudy. Inthese circumstances, we conclude that it would beunreasonable to require that the Union first requestand review Respondent's timestudy data before itis entitled to receive permission to conduct its owntimestudy.Accordingly, we find that Respondent violatedSection 8(a)(5) and (1) of the Act by refusing to per-mit the Union to perform timestudies of the newpiece rates.5ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respond-ent,Wilson Athletic Goods Mfg. Co., Inc., Spring-field,Tennessee, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with UnitedTextileWorkers of America, AFL-CIO, and itsLocal No. 233, by refusing to permit the Union toperform independent timestudies, through its ownexperts, on jobs involved in grievances arisingunder the parties' collective-bargainingagreement.(b) In any like or related manner interfering withthe efforts of the Union to bargain collectively withit in behalf of the employees covered by the provi-sions of the collective-bargaining agreement.2.Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a)Post at its plant in Springfield, Tennessee,copies of the attached notice marked "Appendix."6Copies of said notice, on forms provided by the Re-gionalDirector for Region 26, after being dulysigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt thereof, and be maintained by it for60 consecutive days thereafter,in conspicuousplaces, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that saidnotices are 'not altered, defaced, or covered by anyother material.'(b)Notify the Regional Director for Region 26,inwriting,within 10 days from the date of thisOrder, what steps have been taken to complyherewith.The Fafnir Bearing Company,146 NLRB 1582.In the event that this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words "a Decision andOrder" the words "a Decree of the United States Court of Appeals En-forcing an Order."LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALLEMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify you that:WE WILL NOT refuse to bargain collectivelywithUnited Textile,Workers of America,AFL-CIO, and its Local No. 233, by refusingto permit the Union to perform independenttimestudies through its own experts on jobs in-volved in grievances arising under our collec-tive-bargaining agreement.WE WILL NOT in any like or related mannerinterfere with the efforts of the Union to bar-gain collectively on behalf of the employeescovered by our collective-bargaining agree-ment.WILSONATHLETICGOODS MFG. CO., INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 746 Federal Office Building, 167 NorthMainStreet,Memphis,Tennessee38103,Telephone 534-3161.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEEUGENE F. FREY, Trial Examiner: The soleissue Inthis case is whether Respondent, Wilson Athletic GoodsMfg. Co., Inc., violated Section 8(a)(5) and (1) of the Na-tional LaborRelationsAct, 29 U.S.C. Sec. 151,et seq.(herein called the Act), by refusing to comply with therequest of the above Union as the statutory bargainingagent of Respondent's employees in its Springfield, Ten-nessee, plant, for permission to make its own timestudiesof a certain operation in said plant for purpose ofprocessing a grievance relating to standard piece rates as-signed by Respondent to said job and filed by the Unionunder terms of a collective-bargaining contract betweenthe Union and Respondent. The issue arises on a com-plaint issued by General Counsel of the Board, throughthe Board's Regional Director for Region 26, on January31, 1967,1 and answer of Respondent admitting jurisdic-tion and its refusal to permit the timestudy, but denyingthe commission of any unfair labor practices.'The complaint issued after Board investigation of a charge filed hereinby the Union on December 15,1966. WILSON ATHLETIC GOODS MFG. CO.A hearing was heldon the issuebeforeme at Spring-field,Tennessee,on March28, 1967, withall parties par-ticipating through counsel or otherrepresentative.Atcloseof thetestimony,a motion of Respondent to dismissthe complainton the meritswas taken under considera-tion,and is now disposedof bythe findings and conclu-sions in thisDecision. All parties waived oralargumentat close of the hearing, but General Counseland Respond-ent have filed written briefs, which I have carefully con-sidered in reaching this Decision.On consideration of the entirerecordin this case, andmy observationof witnesses on the stand,Imake the fol-lowing:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYER AND THE LABORORGANIZATIONRespondent is an Illinois corporation,operating a placeof business and plant in Springfield,Tennessee,where itmakes golf bags. In the past 12 months prior to issuanceof the complaint,Respondent had both direct inflow andoutflowof materialand products between said plant andpoints outside the State of a value in each instance in ex-cess of $50,000. I find that Respondent is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.The aboveUnion is a labor organization within themeaning of Section2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA formalelection was conducted by the Board at theplant on February 18, 1960,at which a majority of em-ployees in an appropriate unit votedfor theUnion. TheRegional Director aforesaid on February 29, 1960, cer-tified the Union as the exclusive bargaining agent of theemployees in such unit which consisted of all productionand maintenanceemployeesin said plant, excluding of-fice clericalemployees,watchmen,guards, and super-visors as defined inthe Act.Respondent admits, and Ifind,that said unit is still the appropriate unit within themeaning of Section 9(b) of theAct, andthat at all timessince its certification the Union has been and now is theexclusive agent of all employees in said unit for bargain-ing purposes within the meaning of Section 9(a) of theAct. Respondent and the Union are presently parties toa collective-bargaining agreement covering employees insaid unit which is effective until October9, 1967.In 1965 and 1966 Respondent began eliminating hourlypaidwork for mostof its operations, by establishing stan-dard piece rates for various jobs based on the timestu-dies.2 In changingoverfrom productionof 1965 to 1966models of golf bags,Respondent on June 11, 1966,established new piece rates which determined wages foremployees sewing zippers in golf bag pockets.Employeeson this operation were advised of the new rates as soon asthey went into effect.When some of them saw their totalpay decreasing under the new rates,three of them,Christine Stroud,GladysPoole, and Caroline Somerville,complained to their foreman,Bobby Moulder, that therateswere wrong; Stroud was particularly angry abouther lower pay, warning that she was "only going to run2The piece rate established a minimum amount of pay for performinga fixed number of operations per hour, and the worker could earn morethan the minimum by performing more-than the standard number of opera-tions62380%," or work the equivalentof only8 hours, longenough to makeher basicpiecework rate,without strivingfor anybonus. Moulder triedto pacifythe three,sayinghe would check the rates with the timestudyengineer,Beecher Hendrix. He and Hendrix observedthe threegirls closelyfor several days, after which Moulder toldthem the rates appeared proper.The threediscussed itwith Hendrix,who took thesame position.They thentooktheir complaint to JasperSmith, the official who hadset up the new rates;he gave themthe same answer, andtold them tofile a formal grievance ifthey were notsatisfied.On June 22theseworkers filed a formalgrievance withMoulder throughthe Union under the contractgrievanceprocedures,claimingthat theirtake-home pay under thenew rates was lessthan before,and that this amounted todiscrimination in violationof contract clause No. 2.Moulder referred it toplant superintendent,Robert E.Martin,as the second stepin the formalgrievanceprocedure.On June 28,Martinadvised theUnion that hecould not settle it, and sent it toa company-union con-ference asthe thirdstep.At this conference on July 11the union representatives presented the same complaintto Plant Manager Jack Joyce,3 arguing thatthe new rateswere wrongand should be reviewed,because the workershad less take-homepay than before. The Companyanswer wasthat the rates wereproper,but these workerswerenot doing as muchwork as they should, that theywere takingtoo many breaks from their work and notpaying attentionto theirmachines,hencewere notputting out enough production to make their rates plus abonus;Smith produced efficiency charts of all workersfor thepastyear to show lower efficiency for the threecomplainants,to supportthis claim.No agreement wasreached,so the dispute wentto the fourthstep, a Sep-tember 6 conference between union agents, including In-ternationalUnion Vice President Calvin Ray, and RayRist,the companyindustrial relationsmanager. TheUnion madethe same complaint and argument.Respond-ent repliedthat it wouldmake anothersurvey of the grie-vants' work for two weeks, andwould let theUnion knowthe resulttoward the end ofSeptember.When the samerepresentativesmet againon October6, the companyagents reportedthat it considered the ratesproper, andwhen the Unionrepeatedits contrary view, the companymen repeated their claimthat thedecrease in take-homepay was due only to a drop in efficiencyof the grievants,showing chartsof their time worked, average hourlyearnings,total earnings,and production for the period ofobservation,which depictedfluctuations in theirproduc-tionand earnings,and arguingthatthe variations weredue to the lackof consistenteffort by the workers. Theparties reachedno agreement.On October 24, 1966, the Unionsent Respondent aletter advisingthat, since the parties failed to reach agree-menton the grievance, the Unionintended to submit it toarbitration. This is the fifthand final step in thecontractgrievanceprocedure.By letter of October28, Respond-ent replied that it would haveitscounseltalkwithEverett F. Dean, a regional vicepresidentof the Union,to agree on anarbitratorand time and place of arbitration.Shortly thereafter,Rist talked with Dean on the3Joyce was assisted by Martin, Smith,and Moulder,while the Unionwas represented by President W. C. Hooper and the plant grievance com-mittee. 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDtelephone about the grievance; the details of the discus-sion are not in the record, except that they did not discussarbitration or the mechanics thereof suggested in Re-spondent's October 28 letter.By letter of November 22, 1966, the Union advisedRespondent that it did not desire to proceed to arbitrationon the grievance "until it has had the opportunity to makeitsown time study on this rate," asking Respondent tosuggest dates for the study and suggesting that Respond-ent might have its own industrial engineer present. Byletter of November 30, Respondent denied the request onthe grounds that the grievance did not challenge the fair-ness of the rate for the job, or indicate what the rateshould be, but only raised the issue whether the companyviolated the "management" clause (section 2) of the con-tract by setting a rate that did not provide for main-tenance of earnings, and hence the timestudy requestedby the Union would not produce evidence relevant on theissue whether Respondent was precluded by the contractfrom setting upanyrate, however well supported bytimestudy data, which did not provide for maintenance ofearnings, so that only dispute was a question of contractinterpretation.Contentions of the Parties and Concluding FindingsGeneral Counsel contends that the dispute between theparties from the outset has been over the fairness orpropriety of the rate for the grievants' operations, andthat where the propriety of a piece rateis in issue duringthe processing of a grievance, the Union is entitled tomake its own timestudy because it is necessary and rele-vant to its administration of the grievance machinery inthe contract (in this instance, to determine whether itshould take the grievance to arbitration), and that the in-formation it needs about the fairness of the rate cannot beobtained from any other source but by a timestudy of theoperations, hence under existing precedents the Union isentitled to make such a study, and a refusal thereof by theemployer violatesSection 8(a)(5) of the Act, under thedecision inFafnir Bearing Company,146 NLRB 1582,affd. 362 F.2d 716 (C.A. 2). Since the situation here doesnot involve the usual issue of wage rates or fringe benefitsin course of collective bargaining, where the labor or-ganization is presumptively entitled to certain financialinformation from the employer, the Union here mustshow a specific need for the timestudy, particularly wherethe contract says nothing about the method of establish-ment of piece rates and makes no provision for their jointreview by employer and union.White Furniture Com-pany,161 NLRB 444, 447;General Electric Company,160 NLRB 1308, 1312, 1313.If certain facts and circumstances disclosed by therecord are considered alone, there would appearprimafacieto be merit to the claim of General Counsel. Therecord shows, and Respondent admits, that at least fromthe July 11 meeting onward, the parties were in completedisagreement on whether the standard piece rate in4 Sec. 2 of the contract provides:The management of the plant and the direction of the working forces,including,but not limited to the determination of the number of em-ployees to be employed or retained,the right to hire, discipline,suspend, discharge, assign or transfer to jobs within the plant, and torelease employees because of lack of work or other proper or legiti-mate reasons, is vested solely and exclusively in the Company; pro-vided that this section will not be used for the purpose of discrimina-tion against any employee or to avoid any of the provisions of thisquestion was fair and equitable; although the formalgrievance in terms charged a violation of the "manage-ment" clause of the contract4 through the alleged failureof Respondent to maintain the take-home pay of the threegrievants, the record does not indicate any discussion ofthe obligationvel nonof the employer to maintain take-home pay, as argued in its last letter, but only that thediscussion narrowed the issue mainly to the fairness ofthe new rate under which these workers were paid. TheCompany recognized this when it took steps at each ofthe first four steps of the grievance procedure to checkthe rate, even going so far as to make essentially new stu-dies of the operations of the grievants during the fourthstep. Second, Union Agent Ray testified that timestudiesof the operations by his engineers were needed to enablethe Union to determine whether the new rate was fair andequitable, by a comparison of that study with the com-pany timestudies, which would show whether the rates in-dicated by each varied materially. This present testimonyat first glance appears to present a rational and cogent ex-planation of the need and sensible purpose of an independ-ent timestudy, and if the Union had taken steps toprocure the company timestudies first, preparatory tomaking the suggested comparison, the case would appearto fall squarely within the facts and ruling of theFafnirBearingcase,supra.However, the entire sequence of events, and necessaryinferences therefrom, lead me to the conclusion that theindependent timestudy requested by the Union inNovember was neither necessary nor relevant to thebasic issue or to a determination by the Union about theadvisability of arbitration, as it now claims, and that theUnion never considered such study important or necessa-ry for the handling of this grievance. First of all, it appearsthat the Union never made a demand for its own timestu-dies until after it had resorted formally to arbitration, thefifthand final step in the grievance procedure. WhileHooper and Ray testified that they asked for it at thefourth-step meetings, and Hooper indicates vaguely thathe had mentioned it at an earlier meeting, I do not credittheir testimony as against the direct and credible denialsby Rist, Joyce, and Martin, the employer agents at theconferences, of any such request by the Union, becauseHooper's partisan testimony on this indicates that the al=leged request was put only in the form of a rather casualquestion,5 without any explanation or justification statedtherefore; and Ray, the elder union official who was pur-portedly an expert in handling grievance procedures, wasvery vague about whether he made a specific request fora timestudy, his testimony indicating that he feels he did,solely on the assumption that he "probably" did it as amatter of routine, from his long experience withgrievances. In addition, the Union formally resorted tothe fifth step, arbitration, without specific reference totimestudies in any way. Hence, I must conclude from theUnion's own conduct that it did not consider a timestudyby its own engineer either relevant or necessary to itshandling of the grievance until November 22, long afteragreement. In addition, products to be handled, produced, or manu-factured, the schedule of production, the methods, processes andmeans of production, handling and distribution, and the location ofthe plant, are solely and exclusively vested in the Company.5Hooper says the union committee asked at one fourth-step meeting "ifwe cannot agree on this, why can't we bring in a time-study man?" towhich Respondent replied that it would not permit it as a matter of com-pany policy. WILSON ATHLETIC GOODS MFG. CO.it indicated it would go to arbitration, the final step, andit gave no reason at the time of the November request forits change of position, nor offered any explanation why itwanted a timestudy preliminary to arbitration.Furthermore, the record indicates that an independenttimestudy would not in fact have assisted the Union,either in deciding whether the piece rate in question wasproper or not, or whether it was justified in proceeding toarbitration, as its officials now testify. While Hooper andRay testified that they needed the study to decide "whowas right" about the rate, Hooper also said it would helpto decide whether the grievants were or were not workinghard enough to maintain their take-home pay. However,neither General Counsel nor the Union produced anyproof or argument to show how an independent timestudyof the grrievants' operations, standing alone, would deter-mine whether the Company's piece rate, or the timestu-dies on which it was based, were wrong, or how it woulddetermine whether the grievants' actual performance wassubstandard and the real cause of their lower compensa-tion. To the contrary, Ray admitted he needed his ownstudy for comparison with the company studies to deter-minewhether the company basis for the new rate wasproper; he admitted that if the comparison were to showa variance of only 3 to 5 percent between the rateestablished by the Respondent and that indicated by theproposed union study, he would probably accept the com-pany rate and drop the grievance. In addition, the uncon-tradicted testimony of Hendrix, the company engineerwho ran the studies for the new rate, shows that, while anindependent study by a union engineer would come upwith a purported normal rate of production, it would notaid in determining whether the questioned rate was im-proper without his knowing beforehand, not only thequestioned rate, but the basis on which it was established,i.e., the company timestudies, including all the factorsconsidered in reaching the rate;6 without knowledge ofthese factors, the union engineer could not determinewhether his own study was based on the same or differentfactors, and thus whether his and the company studieshad a common foundation as a basis of fair comparison.Hence, since it is clear from testimony of both companyand union witnesses that the Union never asked for an ex-amination of the company timestudies basing the newrates, and that it does not now seek such data, although ithas always been available,7 I am constrained to find thatthe union timestudy, standing alone, would not haveassisted the Union in determining whether the rate wasfair,whether the grievance had merit in that respect, orwhether the fault lay with the workers themselves.8 Inthis respect, the first element found essential in theFafnirBearingcase,supra,aswell as the facts which werefound present and necessary to support a finding of viola-tion of the Act there, are missing here,9 and on that basis8 Such factors include, among others, the time of day when the study ismade, the working conditions (including the effect of the mere presence ofthe engineer observing the workers), allowances for difficulty and type ofoperation, type and weight of material handled, amount of handling ofmaterial involved, amount of interruption of work for machine adjustmentor maintenance and procurement of raw material, and plant practices ontime off for "breaks" and personal matters.'Respondent admits that underN L R.B v Truitt MfgCo , 351 U S.149, it would have been obligated to show its timestudies to the Union onrequest, to support the questioned rate, and Hooper admitted that this in-formation would probably have been given to him if he asked for it.8 I note also that, even after Respondent raised the claim that the work-ers' substandard performance was the cause of their lower take-home625alone the refusal of Respondent to comply with theUnion's request falls short of a violation of the Act.Moreover, other circumstances strongly support an in-ference that the Union's November request arose, notfrom a bona fide desire to compare studies and determinewhether to proceed to arbitration, but from other motives.While the fairness of the company standard piece ratewas always in question, the record shows that thisbecame an issue only after the grievants and the Unionraised it as the alleged reason for the reduction in theirtake-home pay; there was no claim that the rate was in-trinsicallywrong or onerous. However, there is strongevidence that the reduced pay arose from the workers'own deficiencies, for at their first complaint, one of themindicated she would not try to maintain top performanceso as to earn a bonus under the piece rate system;whether she was speaking for the three is not clear fromher testimony, but after checking their work, Respondentat the third-step conference of July 11 contended that thethree were earning less because they did not keep up theirperformance, and produced work charts to support thatclaim. It stated the same reason, with more specific proofof the lack of production of the three grievants, at thefourth-step conferences.Neither the workers or theUnion at any step presented any facts or specific argu-ments, so far as the record disclosed, to refute that claim,other than to fall back on the complaint that the rate itselfwas at fault. The record shows that Respondent at eachstep of the grievance procedure made efforts to reviewthe questioned rate and during the fourth step evenreviewed the grievants' work continuously, thus makingin effect a new timestudy on their operations,1° and it isapparent that these studies were the basis for the chartsof their production produced during that step. Havingthus heard Respondent's basic claim that the fault laywith the workers themselves, and having seen the sup-porting proof, the fact that the Union then elected at firstto go to arbitration, without first asking for its own time-study of the operation, or a chance to observe the grie-vants at work, warrants the inference that it took the finalsteppro forma,realizing that it had no real answer to theclaim of substandard performance, nor basis for question-ing the piece rate by an independent time study or other-wise. Hence, the sudden change of tactic by its higher of-ficials inNovember, in withdrawing the arbitrationrequest and asking for its own timestudy, raises a suspi-cion as to its real motive. The Union offers no proof onthis, except the present testimonial arguments of Hooperand Ray which may well be afterthoughts presented tofashion a case within theFafnir Bearingruling, but an in-dication of the presence of an ulterior motive can befound in the uncontradicted testimony of Rist that, indiscussions on another rate dispute with top union offi-cials in March 1966, the Union requested a timestudypay, the Union never asked for a chance to observe their work alone,either with or without company observers present.8 In theFafnircase, the court based its decision largely on the circum-stance that the union there had been furnished the company timestudy,but had requested a chance to make its own only after the union engineerhad examined the company study and found at least one factor of adjust-ment used therein which he questioned and could not assess properlywithout making his own study. There is no such testimony from the Unionhere.11Hendrix testified without contradiction that he had made 23 separatestudies on Stroud's operation alone. 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich Respondent refused as a matter of company policy,to which Union Agent Dean replied "you might as wellagree toa time-study man from the Union, because weare goingto get it one way or the other."I1In all the circumstances, I must conclude that a fatalweakness appears in the case of General Counsel, in thatthe Union put the "cart before the horse" by asking for itsown timestudy under circumstances which would notdemonstrably have aided it in processing the grievancefurther, and that it asked for the study for some reasonother than a bona fide desire to resolve this grievance. Inlight of this conduct, I cannot conclude that Respondent'srefusal of the timestudy was an unlawful refusal to bar-gain,particularly where there is no proof of other em-ployer conduct indicating any union animus or a desire toevade its obligations under the contract or the Act. In thisconnection, I accept Respondent's present admission thatitwould furnish its own timestudies to the Union, uponrequest, as the employer did in theFafnir Bearingcase;and in linewith Ray's own admissions, orderly procedureunder the contract and the law would dictate this actionas the onlysensibleand proper precedent to any requestby the Union for an independent timestudy.12On all the facts and circumstances pro and con, I amconstrained to conclude that General Counsel has not11Dean was present throughout the hearing,but did not testify forGeneral Counsel.12 I also note,as another indication of Respondent's good faith in thematter, that, although the grievance procedure expressly excludeddisputes about wages and rates of pay from the fifth step of arbitration,sustained the ultimate burden of proving on the facts andthe law that Respondent unlawfully refused to bargainwith the Union by refusing to allow it to make its owntimestudy in the plant.13 I therefore grant Respondent'smotion to dismiss on the merits, and will recommend thatthe complaint be dismissed in its entirety.On the basis of the foregoing findings of fact and the en-tire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act, andthe above Union is a labor organization within the mean-ing of Section 2(5) of the Act.2.The record does not establish that Respondent hasunlawfully refused to bargain with the Union as the statu-tory agent of its employees in the unit found above, as al-leged in the complaint.RECOMMENDED ORDEROn thebasis of the foregoing findingsof factand con-clusions of law, and the entire record in the case,I recom-mend that the complaint be dismissed in its entirety.Respondent did not raise this technicality when the Union announced itsdesire to go to arbitration, but apparently waived the point in favor of sub-mission of the grievance to arbitration on the merits.'I have considered other and corollary arguments of General Counseland find them without merit.